DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This application is responsive to Applicant’s claims filed 04/26/2021.
Claims 1-18 are pending and have been examined here. 
Claims 1-18 are allowed. 
Examiner’s Statement of Reasons for Allowance
 Regarding the novelty/non-obviousness of claims 1, 8, and 15, the prior art does not teach:
a first dilution device. . . comprising either a pneumatic pumping station with dilution or a buffer generator with dilution volume storage tank, and a second dilution device comprising a multiple concentrator dilution selector, wherein the first and second dilution devices are connected to syphon a first concentrated fluid from the at least one concentrated fluid reservoir
While the “Wheeler” reference of record teaches using pneumatic air to pump windshield fluid (Wheeler: paragraph [0055]), and the “Biding” reference of record teaches a buffer generator with dilution volume storage tank (Biding: page 2 lines 17-21, page 3 lines 1-5), no individual reference, or combination of references teaches one of the above elements and a second dilution device comprising a multiple concentrator dilution selector in the context of such a system and method for dispensing washing fluids at one or more dispensing stations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628